EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Soo on 5/4/2022.
The application has been amended as follows: 
Rejoin Claims 13-16.
Amend Claim 15 as follows:
15. (Currently Amended) A method of making [[a]] the primer composition of claim 1 comprising: 
milling an aqueous mixture to obtain a precursor dispersion, the aqueous mixture comprising: 
[[a]] the thermosetting resin dispersion in water; 
[[a]] the coalescent solvent in which the thermosetting resin is at least partially soluble; and 
[[a]] the first curative 
mixing the precursor dispersion with [[a]] the second curative of claim 1.
Reasons for Allowance
Claims 1, 2, 7-24, and 26 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Zhao (US 2015/0096680 A1), Zheng (US 2015/0094400 A1), and Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”).
The limitations that are the basis for the allowance appear in claim 1, namely a primer composition comprising the particular first curative and second curatives.
Claims 2, 7-24, and 26 depend from claim 1 and therefore contain the limitations of claim 1.
Specifically, while Zhao and Watkins describe primer compositions with curatives, the references fail to describe the inclusion of a first curative that comprises one or more of 2,2-bis-[4-(4-aminophenoxy)- phenyl]propane, 2,2'- diaminodiphenyl sulfone, and 4,4'-diaminodiphenyl sulfone and a second curative that is a blend of isophthaloyl dihydrazide and dicyandiamide. Neither reference provides sufficient motivation to arrive at primer compositions containing the particular combination of curatives claimed. 
While Zheng describes using combinations of polyamines and dicyandiamide curatives, Zheng fails to describe using a blend of isophthaloyl dihydrazide and dicyandiamide as a second curative. Further, Zheng fails to provide sufficient motivation to arrive at primer compositions containing the particular combination of curatives claimed.
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Claim 1 is allowable. Claims 13-16, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I through IV, as set forth in the Office action mailed on 11/6/2020, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764